UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
“ Vv. -

EDIBERTO SANTANA, : PROTECTIVE ORDER
a/k/a “Flaco Veneno,” : 20 Cr, 022 (PAC)

MIGUEL GENAO,
a/k/a “Sombra,”

CARLOS RAMIREZ,
a/k/a “Guerra,”

DARINSO MARTE REYES,
a/k/a “Cibao,”

ANGEL CRISPIN,
a/k/a “Secreto,”

JOSE MARICHAL,
a/k/a “Menor,”
a/k/a “El Menol,” and

ENIEL VASQUEZ,
a/k/a “Dominican Flow,”

Defendants.

Upon the application of the United States of America, with the consent of the undersigned
defendants and their respective counsel, and the defendants having requested discovery under Fed.
R. Crim. P. 16, the Court hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendants of documents, objects and information, including electronicaliy stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense
of this criminal case.

2. Facilitation of Discovery, The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation. It will also
afford the defense prompt access to those materials, which will facilitate the preparation of the
defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shail be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

5. Except as otherwise limited by this Order, disclosure material may be disclosed by

counsel to:
(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action, and
(b) Prospective witnesses for purposes of defending this action.

6. When producing discovery, the Government will designate in writing any category of
disclosure material that falls outside the coverage of this Order. The Government may authorize,
in writing, disclosure of disclosure material beyond that otherwise permitted by this Order without
further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.
All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI

8. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, from various computers, cell phones, and other devices and
storage media.

9. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and
personnel for whose conduct counsel is responsible, i.e., personne! employed by or retained by
counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.
They shail not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

 
10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Material Marked “Sensitive”

I}. Disclosure material produced by the Government that is either (1) designated in whole
or in part as “Sensitive” by the Government in emails or communications to defense counsel, or
(2) that include a Bates or other label stating “Sensitive,” shall be deemed “Sensitive Material,”

12. Sensitive Material may be shown to the defendants and, if necessary to defend the
action, to prospective witnesses, but only in the presence of defense counsel. Sensitive Materia!
may not be maintained in the defendant’s possession or in the possession of any prospective
witness. Sensitive Material may only be maintained in the possession of defense counsel or
personnel for whose conduct counsel is responsible.

Return or Destruction of Material

11. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including seized ESI disclosure material, within 30 days of the expiration of the period for direct
appeal from any verdict in the above-captioned case; the period of direct appeal from any order
dismissing any of the charges in the above-captioned case; or the granting of any motion made on
behalf of the Government dismissing any charges in the above-captioned case, whichever date is
later,

12. If disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials, This provision does not apply

to any disclosure material or ESI that belongs to the defendant.

 
13. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material. All such persons shall
be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

 
Retention of Jurisdiction

14. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
M Afi ue
SO ORDERED; AM 3, wis
MUNG Pie 7nd
Dated: New York, New York
February _ (#2020

a
(nt/| Chast

THE HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

 

 
AGREED AND CONSENTED TO:

GEOFFREY 8, BERMAN
United States Attorney

by: _/s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C. Kelly
Assistant United States Attorneys

Date:

 

EDIBERTO SANTANA

 

to Date: fo oe 8

Susan W alsh, Ess," °
Couhsel for EDD IBERTO SANTANA

 

r Q
id

re
-

Date:

 

Mark DeMarco, Esq.
Counsel for EDIBERTO SANTANA

 
AGREED AND CONSENTED TO:

by:

GEOFFREY S. BERMAN
United States Attorney

ist
Celia V. Cohen
Jaqueline C, Kelly
Assistant United States Attorneys

 

EDIBERTO SANTANA

 

Susan Walsh, Esq.
Counsel! for EDIBERTO SANTANA

Wark S. PtiWlarce

 

Mark DeMarco, Esq.
Counsel for EDIBERTO SANTANA

Date: January 27, 2020

Date:

Date:
AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney

by: _/s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C. Kelly
Assistant United States Attorneys

Date:

 

MIGUEL GENAO

(7 My Date: 6/26/2020

Esere J. Onaodowan, Esq.
Counsel for MIGUEL GENAO

 
AGREED AND CONSENTED TO:

GEOPFEREY S$. BERMAN
United States Altorney

by: /s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C, Kelly
Assistant United States Attorneys

 

  

 

co Le Date: aAlzo
ARLOS RAMIREZ ~—

I f [ jf Dae: ale /20

Ken Womble, Esq.
Counsel for CARLOS RAMIREZ

LA Y, ~ Pate: [es ) 6A O Cot Co

Kelley Sharkey. Esq.
Counsel for ZRRLOS RAMIREZ

 

 
AGREED AND CONSENTED TO:

GEOFFREY 8S. BERMAN
United States Attorney

by: _/s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C. Kelly
Assistant United States Attorneys

 

Date:

 

DARINSO MARTE REYES

Lanes (bare

Lance A. Clark, Esq.
Counsel for DARINSO MARTE REYES

Date:

 

10
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: _/s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C, Kelly
Assistant United States Attorneys

 

Date:

 

JOSE MARICHAL

 
 

Date:

 

Righard Palma,
Counsel for JOSE MARICHAL

 

 

 
AGREED AND CONSENTED TO:

GEOFFREY $8. BERMAN
United States Attorney

by: /sf Date: January 27, 2020
Celia V. Cohen
Jaqueline C. Kelly
Assistant United States Attorneys

 

Date:

 

a

ENIEL wy

/ ,
A ize : Date: Sele

James Roth, ESg.
ee ENIEL. VASQUEZ

 

i

 
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: _/s/ Date: January 27, 2020
Celia V. Cohen
Jaqueline C. Kelly
Assistant United States Attorneys

 

Qube de Abnaida
Julfe de Almeida, Esq.
Coordinating Discovery Attorney

Date: January 27,2020

 

14
